DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph N. Ziebert on 5/26/2021.
The application has been amended as follows: 

1. (Currently Amended) A method for controlling building equipment in a Building Management System (BMS), the method comprising:
presenting a user interface to a user on a user device;
displaying, on the user interface, building automation and control logic associated with the building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic;
providing, on the user interface, interactive text within a sentence of the human-readable text, the interactive text modifiable by the user;
 within the sentence of the human-readable text;
receiving, via the user interface, an input from the user responsive to an interaction between the user and the interactive text;
modifying, by the BMS, the building automation and control logic in accordance with the input; and
executing, by a controller of the BMS, the building automation and control logic to control the building equipment.

8. (Currently Amended) A Building Management System (BMS) comprising:
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
present a user interface to a user on a user device;
display, on the user interface, building automation and control logic associated with building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic;
provide, on the user interface, interactive text within a sentence of the human-readable text, the interactive text modifiable by the user;
display, on the user interface, live building automation and control data associated with the building equipment within the sentence of the human-readable text;
receive, via the user interface, an input from the user responsive to an interaction between the user and the interactive text; and

a controller configured to execute the building automation and control logic to control the building equipment.

21. (Currently Amended) One or more non-transitory computer-readable storage media having computer-executable instructions stored thereon that, when executed by one or more processors, cause one or more processors to:
present a user interface to a user on a user device;
display, on the user interface, building automation and control logic associated with building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic;
provide, on the user interface, interactive text within a sentence of the human-readable text, the interactive text modifiable by the user;
display, on the user interface, building automation and control data associated with the building equipment within the sentence of the human-readable text;
receive, via the user interface, an input from the user responsive to an interaction between the user and the interactive text; and
modify the building automation and control logic in accordance with the input for execution of the building automation and control logic to control the building equipment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

While Hsu (US 7,526,539) discloses displaying building automation as human-readable text; Sullivan (US 2009/0057424) discloses an occupancy control sequence, an air flow control sequence, a flow control sequence and a trend icon;  none of these references taken either alone or in combination with the prior art of record disclose:
(Claim 1) displaying, on the user interface, building automation and control logic associated with the building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic;
providing, on the user interface, interactive text within a sentence of the human-readable text, the interactive text modifiable by the user;
displaying, on the user interface, live building automation and control data associated with the building equipment within the sentence of the human-readable text;
receiving, via the user interface, an input from the user responsive to an interaction between the user and the interactive text;
modifying, by the BMS, the building automation and control logic in accordance with the input;

(Claim 8) display, on the user interface, building automation and control logic associated with building equipment as human-readable text, the human-readable text 
provide, on the user interface, interactive text within a sentence of the human-readable text, the interactive text modifiable by the user;
display, on the user interface, live building automation and control data associated with the building equipment within the sentence of the human-readable text;
receive, via the user interface, an input from the user responsive to an interaction between the user and the interactive text; and
modify, by the BMS, the building automation and control logic in accordance with the input;

(Claim 21) display, on the user interface, building automation and control logic associated with building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic;
provide, on the user interface, interactive text within a sentence of the human-readable text, the interactive text modifiable by the user;
display, on the user interface, building automation and control data associated with the building equipment within the sentence of the human-readable text;
receive, via the user interface, an input from the user responsive to an interaction between the user and the interactive text; and
modify the building automation and control logic in accordance with the input for execution of the building automation and control logic to control the building equipment.

in combination with the remaining elements and features of the claimed invention.  
It is for these reasons that the applicant’s invention defines over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUHUI R PAN/Primary Examiner, Art Unit 2116